Dear Representative McCracken:
This opinion letter is in response to your questions asking:
         There is a chapel located in the Missouri Rehabilitation Center at Mt. Vernon, Missouri. The use of this facility is rather limited.
         May a religious organization, thru guidance, guidelines and restrictions authored by the administration of the institution, use the chapel for worship purposes?
         May the organization use the facility for an unlimited period of time?
         May the organization use the facility if a fee is paid in return for approval?
You have provided the following additional information. There is a young church organization which is without a building to hold services. They would pay a fee for the use of the structure until they can obtain a new location.
Enclosed herein is a copy of Attorney General Opinion Letter No. 129, Robb, 1975, and a copy of Attorney General Opinion Letter No. 43, Cox, 1982, which address analogous situations. These opinion letters conclude that there must be statutory authority to allow a state agency to permit the use of its buildings and facilities for matters other than those related to the purposes and functions of the agency.
In this case, a church group wants to hold services for itself using the facilities of the Missouri Rehabilitation Center which facilities exist for the purpose of servicing the patients at that Center. There is no statutory authority for such a use. Therefore, it is the opinion of this office that such use is not legally permissible.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General
Enclosures:
     Opinion Letter No. 129, Robb, 1975 Opinion Letter No. 43, Cox, 1982